                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARTIN W. JONES,                          :
    Plaintiff,                            :
                                          :
       v.                                 :      CIVIL ACTION NO. 19-CV-4460
                                          :
WILLIE SHELLY,                            :
     Defendant.                           :

                                         ORDER

       AND NOW, this 9th day of October, 2019, upon consideration of Plaintiff Martin

W. Jones’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund

Account Statement (ECF No. 3), and Complaint (ECF No. 2), it is ORDERED that:

       1.     Leave to proceed in forma pauperis is GRANTED.

       2.     Martin W. Jones, #NN-4778, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case.

The Court directs the Superintendent of SCI Rockview or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Jones’s inmate account; or (b) the average monthly balance in Jones’s inmate account

for the six-month period immediately preceding the filing of this case. The

Superintendent or other appropriate official shall calculate, collect, and forward the

initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Jones’s

inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding
month’s income credited to Jones’s inmate account until the fees are paid. Each

payment shall refer to the docket number for this case.

       3.     The Clerk of Court shall SEND a copy of this Order to the Superintendent

of SCI Rockview.

       4.     The Complaint is DEEMED filed.

       5.     The Complaint is DISMISSED WITHOUT PREJUDICE for failure to

state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for the reasons in the Court’s

Memorandum.

       6.     Jones is given leave to amend within thirty (30) days of the date of this

Order in the event he can state a plausible basis for a claim against Shelly. Any

amended complaint should clearly set forth the factual basis for Jones’s claims against

Shelly. In drafting any amended complaint, Jones should be mindful of the Court’s

reasons for dismissing his initial Complaint. Upon the filing of any amended

complaint, the Clerk of Court shall not make service until so ORDERED by the Court.

       7.     The Clerk of Court is DIRECTED to furnish Jones with a blank copy of

this Court’s current standard form to be used by a self-represented litigant filing a civil

action bearing the above-captioned civil action number.

       8.      If Jones fails to comply with this Order, his case may be dismissed

without further notice for failure to prosecute.

                                          BY THE COURT:



                                          /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.




                                             2
